                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007

                                                      June 17, 2021
BY ECF                           The Commissioner's request for an extension until August 16, 2021 to
                                 file the certified administrative record (ECF No. 11) is GRANTED. The
Hon. Sarah L. Cave               Clerk of Court is respectfully directed to close ECF No. 11.
United States Magistrate Judge
Daniel Patrick Moynihan        SO ORDERED        6/18/2021
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Montano v. Commissioner of Social Security, No. 21-cv-690 (GBD) (SLC)

Dear Judge Cave:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) to appeal the Commissioner’s decision to deny her application for Social Security
disability benefits.

                 I respectfully write to request a 60-day extension of time for the Commissioner to
file the certified administrative record in this case, from June 17, 2021, to August 16, 2021. The
extension is needed due to delays in preparing the certified administrative record resulting from
temporary workplace changes implemented by the Social Security Administration in response to
the COVID-19 pandemic. These changes significantly impacted the operations of the Social
Security Administration’s Office of Appellate Operations and materially affected its ability to
prepare certified administrative records and to obtain transcriptions of hearing recordings from
private contractors, resulting in a backlog that the agency is still working to address.

               The plaintiff consents this request, and this is the Commissioner’s first request for
an extension of time in in this case. I thank the Court for its consideration of this request.

                                              Respectfully,
                                              AUDREY STRAUSS
                                              United States Attorney
                                               /s/ Amanda F. Parsels
                                      BY:     AMANDA F. PARSELS
                                              Assistant United States Attorney
                                              Tel.: (212) 637-2780
                                              Email: amanda.parsels@usdoj.gov
